[UNPUBLISHED]
PER CURIAM.
Brian T. Collum appeals from the district courts’1 dismissals, without prejudice, of his pro se actions asserting claims of disability discrimination against his former employer and numerous individuals. Upon careful de novo review, see Park-hurst v. Tabor, 569 F.3d 861, 865 (8th Cir.2009) (standard of review), this court concludes that the dismissals were proper for the reasons stated by the district courts.
To the extent Collum did not present some of these claims in the district courts, they may not be advanced for the first time on appeal. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir.2004) (stating general rule that claims not presented in district court may not be advanced for first time on appeal).
This court affirms. See 8th Cir. R. 47B.

. The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska.
The Honorable Laurie Smith Camp, Chief United States District Judge for the District of Nebraska.